               UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                           EL PASO DIVISION

USA                                        §
                                           §
vs.                                        § No: EP:19-CR-01411(1)-DCG
                                           §
(1) Facundo Hernandez-Moreno               §
  Defendant



        ORDER RESETTING PLEA AND SENTENCING
          IT IS HEREBY ORDERED that the above entitled and numbered case
is reset for PLEA AND SENTENCING in District Courtroom, Room 322, on the
3rd Floor of the United States Courthouse, 525 Magoffin, El Paso, TX, on:
                  Tuesday, November 12, 2019 at 9:30 AM
          The Court finds that the interests of justice outweigh the interests of
Defendant and the public in a speedy trial, in that more time is needed by
Defendant for preparation of the defense of this case, and that the time from
June 20, 2019 through November 12, 2019 , is excludable time within the
meaning of the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq.
          IT IS FURTHER ORDERED that the Clerk of the Court shall send a
copy of this order to counsel for defendant, the United States Attorney, and the
United States Probation Office.     Counsel for the defendant shall notify the
defendant of this setting.
          IT IS FURTHER ORDERED that if for any reason the defendant or
counsel is not available that the attorney of the defendant must file a motion
for continuance waiving defendant’s speedy trial rights for the period of the
continuance.
          IT FURTHER ORDERED that if there is any need for an interpreter
other than a Spanish language interpreter for the defendant should be
communicated to the Courtroom Deputy, no later than three (3) days prior to
the court setting wherein the interpreter will be required.
IT IS SO ORDERED this the 22nd day of October, 2019.




                               ______________________________
                               HONORABLE DAVID C GUADERRAMA
                               UNITED STATES DISTRICT JUDGE
